Filed 9/15/16 P. v. Lopez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B270610

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PAO083105)
         v.

LOUIE LOPEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, David
W. Stuart, Judge. Affirmed.
         Ava R. Stralla, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       The jury returned a verdict of not guilty to a charge of second degree murder (Pen.
Code, § 187),1 instead finding defendant and appellant Louis Lopez guilty of the lesser
included offense of involuntary manslaughter (§ 192, subd. (b)) with personal use of a
firearm (§ 12022.5, subd. (a)). The jury also convicted defendant of two counts of
unlawful possession of a firearm (§ 29805). Defendant was sentenced to a total of 14
years 8 months in state prison, comprised of consecutive terms of four years for
involuntary manslaughter, ten years for personal use of a firearm, and eight months for
one of the convictions of unlawful possession of a firearm.2
       Defendant filed a timely notice of appeal from the judgment. Counsel was
appointed to represent defendant on appeal. On July 21, 2016, appointed counsel filed a
brief raising no issues, but requesting this court to independently review the record
pursuant to People v. Wende (1979) 25 Cal. 3d 436. Defendant was advised by letter of
his right to file a supplemental brief within 30 days. Defendant has not responded with a
supplemental brief, and the time for filing has passed.
       We have completed our independent review of the record, and find no arguable
appellate issues. The involuntary manslaughter verdict is well-supported by substantial
evidence—defendant fatally shot the 16 year-old victim in the head. Defendant provided
a series of evolving explanations for the shooting, ranging from suggesting someone else
had shot the victim, he and the victim struggled over the gun causing it to discharge, he
did not believe the gun was loaded because the clip had been removed, and he fired the
gun by accident. Although defense counsel argued for acquittal based on accident, the
better argument tendered was that the offense was involuntary manslaughter. In short,
defendant received a favorable verdict in a case which easily could have been a second
degree murder. The jury was fully instructed on the law. The sentence imposed was


       1   Statutory references are to the Penal Code.

       2Sentence was imposed and stayed pursuant to section 654 on the second charge
of unlawful possession of a firearm.

                                               2
within the range of the trial court’s discretion, and the court relied upon relevant
considerations in selecting the component terms of the sentence.
       The judgment is affirmed. (Smith v. Robbins (2000) 528 U.S. 259.)




              KRIEGLER, Acting P.J.


We concur:



              BAKER, J.



              KUMAR, J.




         Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                              3